Exhibit 10.1

TAKE-TWO INTERACTIVE SOFTWARE, INC.

AMENDMENT

TO

NON-QUALIFIED STOCK OPTION AGREEMENT

This Amendment (“Amendment”) to the Agreement (defined below) is entered into as
of November 18, 2013.

WHEREAS, Take-Two Interactive Software, Inc. (the “Company”), and ZelnickMedia
Corporation (the “Participant”), are parties to that certain non-qualified stock
option agreement, dated as of August 27, 2007 (the “Agreement”), pursuant to
which the Participant received a grant of a non-qualified stock option
(the “Option”) to purchase shares of the Company’s common stock, par value $0.01
per share, under the Company’s 2002 Stock Option Plan (the “Plan”); and

WHEREAS, Section 15 of the Plan permits the Board of Directors of the Company
(the “Board”) to amend the terms of any award granted under the Plan, provided
that the terms of any such amendment are not inconsistent with any provisions of
the Plan and that such amendment does not adversely affect the rights of any
person to whom an award has been granted without the consent of such person; and

WHEREAS, the Board desires to amend the Agreement to permit the Participant to
utilize a “net exercise” procedure when exercising the Option.

NOW, THEREFORE, pursuant to Section 15 of the Plan, the Agreement is hereby
amended as follows:

1. Capitalized Terms. Capitalized terms that are not defined in this Amendment
shall have the meanings ascribed thereto in the Agreement.

2. Amendment to the Agreement. The last sentence of Section 3(b) is hereby
amended in its entirety to read as follows:

“Payment of the Purchase Price may be satisfied by (A) a cash payment from the
Participant to the Company, which may be paid by check or other instrument
acceptable to the Company; (B) the Participant delivering to the Company shares
of Common Stock which are already owned by the Participant and have been owned
by the Participant for at least six months (or such other period as the
Committee may, in its sole discretion, determine), valued at the Fair Market
Value thereof on the date of exercise; (C) the Participant delivering to the
Company an executed exercise form together with irrevocable instructions to a
broker-dealer to sell or margin a sufficient portion of the Common Stock with
respect to which the Option is being exercised



--------------------------------------------------------------------------------

sold or margined and deliver the sale or margin loan proceeds directly to the
Company to pay for the Purchase Price; or (D) the Participant authorizing the
Company to effectuate a “net exercise,” pursuant to which the Participant will
receive the number of shares of Common Stock exercised, reduced by the number of
shares of Common Stock equal to the Purchase Price divided by the Fair Market
Value per share of Common Stock on the date of exercise.”

3. Ratification and Confirmation. Except as specifically amended hereby, the
Agreement is hereby ratified and confirmed in all respects and remains in full
force and effect.

4. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

5. Headings. Section headings are for convenience only and shall not be
considered a part of this Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

- 2 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed,
effective as of November 18, 2013.

 

TAKE-TWO INTERACTIVE SOFTWARE, INC.

/s/ Lainie Goldstein

Name: Lainie Goldstein Title: Chief Financial Officer

[Signature Page to Non-Qualified Stock Option Agreement Amendment]